DETAILED ACTION

Response to Amendment
1.	The amendment filed 5/12/2021 for US Patent Application No. 16/138640 has been entered and fully considered.
2.	Claims 1-21 are currently pending and have been fully considered. Claims 9 and 15 were previously withdrawn.

Election/Restrictions
3.	Claims 1 and 13 are directed to allowable methods. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 and 15, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-21 are now in condition for allowance because the prior art of record, Inoue and Kato, do not teach or suggest the method of forming a battery electrode, as recited in claim 1, comprising the steps of preparing a suspension of nanoparticle size metal oxide, spraying the suspension onto a collector surface and drying the sprayed suspension to include an active material layer comprising nanoparticle sized metal oxide in an amount of 20 to 40 percent by weight of the active material layer, and further providing a carbon conductive later containing carbon nanoparticles in an amount of 20 to 40 percent by weight adjacent to the active material layer. 
	The prior art of record further does not teach or suggest the method of forming a battery electrode, as recited in claim 13, that includes forming an alternating arrangement of the carbon conductive layer, discussed above, between two active material layers. Furthermore, the prior art of record does not teach or suggest the method of forming a battery electrode, as recited in claim 21, that comprises forming the carbon conductive layer, discussed above, on the collector surface first and then forming the active material layer with the nanoparticle sized metal oxide.
	The prior art of record, Inoue and Kato, appear to teach away from the claimed methods because Inoue teaches forming an electrode slurry on a transfer substrate as a resin layer and separately bonding the active layer. Also, the carbon conductive layer taught by Inoue is the current collector, not a separate layer as required by the claimed methods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724